Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Aspuru-Guzik et al for the following reasons:

Aspuru-Guzik et al discloses the following compound ([0007] – (I)):

    PNG
    media_image1.png
    256
    240
    media_image1.png
    Greyscale
,
where rings A-D are aromatic rings such as phenyl. However, as argued by Applicants in the Remarks filed on 6/6/2022, in claim 1, Formula (1) requires two (2) aromatic rings and two (2) cyclohexadienyl rings. Accordingly, the reference does not disclose or suggest a compound as required by the instant claims.

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767